The testimony shows that the complainant at the time of executing the mortgage was an infant, and so incapable of appointing an attorney. The power of sale in the mortgage therefore, so far as relates to her interest in the land, was invalid, and the sale under it absolutely void as to her. Note toTucker v. Moreland; Vasse v. Smith, 1 Am. Leading Cases, 5 ed. **247, 248. Tyler on Infancy, 46, 47; Schouler Dom. Rel. § 406, and cases cited. 1 Am.  Eng. Enc. of Law, 2 ed. 940, 941. It follows that though she has ratified the mortgage, she would, nevertheless, be entitled to redeem if the allegations of the bill sufficiently set forth the invalidity of the power of sale as a ground for relief.
Our opinion is that the bill is defective in this respect, and needs amendment before relief can be granted.